Citation Nr: 0009053	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  95-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder.  

2.  Entitlement to an effective date earlier than January 1, 
1997 for the payment of additional disability compensation 
benefits for the veteran's dependents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1977 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, and from a January 1997 action by 
the VA RO in Seattle, Washington.  The claims folder was 
subsequently transferred to the RO in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's alleged bilateral wrist disorder and his period 
of active duty service.  

2.  The RO notified the veteran in a letter dated June 20, 
1994, that additional information was required in order to 
secure additional compensation benefits for dependents and 
that the information had to be submitted within one year of 
the date of the letter to guarantee the earliest effective 
date.  

3.  On December 24, 1996, the RO received from the veteran 
evidence of his dependents, including marriage and birth 
information.     



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a bilateral wrist disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

2.  The criteria for entitlement to an effective date earlier 
than January 1, 1997 for the payment of additional disability 
compensation benefits for the veteran's dependents have not 
been met.  38 U.S.C.A. §§ 5107, 5111 (West 1991); 38 C.F.R. 
§§ 3.31, 3.102, 3.158, 3.401 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a Bilateral Wrist Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, the Board finds that the veteran's claim for 
service connection for a bilateral wrist disorder is not well 
grounded.  The veteran asserts that he injured his wrists in 
service.  For purposes of determining whether his claim is 
well grounded, the Board presumes that this assertion is 
true.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. App. at 
75; King, 5 Vet. App. at 21.  However, the claim is not well 
grounded, first, because there is no medical evidence of a 
current diagnosis of a bilateral wrist disorder.  
Specifically, February 1997 VA medical examination of the 
wrists was negative, and current X-rays do not show arthritis 
or any other bony abnormality.  In addition, electromyography 
(EMG) studies are normal.  Moreover, when there is no current 
diagnosis of a disability, there necessarily can be no 
competent medical evidence of a nexus between the disorder 
and service.  

The Board acknowledges that the veteran complains of pain in 
both wrists.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, No. 97-
1948 (U.S. Vet. App. December 2, 1999).  

In a January 2000 statement, the veteran related that a 
doctor told him he had arthritis in his wrists.  This 
statement is insufficient to establish a well grounded claim.  
"[T]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette, 8 Vet. App. at 77.  In addition, as 
noted above, current X-rays of the wrists are negative for 
abnormality.  

The veteran also asserts that he has had wrist problems since 
service.  Continuous symptoms may be a basis for awarding 
service connection.  However, the provisions of 38 C.F.R. § 
3.303(b) do not relieve a veteran of the burden of providing 
a medical nexus in order to establish a well grounded claim.  
Rather, a veteran diagnosed with a chronic disorder must 
still provide a medical nexus between the current disorder 
and the putative continuous symptomatology.  Voerth v. West, 
13 Vet. App. 117, 120 (1999); McManaway v. West, 13 Vet. App. 
60, 66 (1999). 

The Board emphasizes that there is no evidence to suggest 
that the veteran is a trained medical professional.  
Therefore, he is competent to relate and describe symptoms, 
but he is not competent to offer an opinion on matters that 
require medical knowledge, such as a diagnosis or a 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, the veteran's 
personal opinion as to whether he in fact has a bilateral 
wrist disorder or whether it is related to service is not 
competent medical evidence.       

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a bilateral wrist disorder.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a bilateral wrist disorder, he should submit 
competent medical evidence showing a currently diagnosed 
bilateral wrist disorder that is in some way related to 
service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 
  

Earlier Effective Date Claim

The veteran seeks an effective date earlier than January 1, 
1997, for the payment of additional compensation benefits for 
his dependents.  

An award of additional compensation for dependents will be 
effective as of the date of the claim, the date dependency 
arises, the effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action, or the date of 
commencement of the veteran's award, whichever is later.  
38 C.F.R. § 3.401(b).  "Date of the claim" means the date 
of veteran's marriage, or birth of his or her child, or, 
adoption of a child, if the evidence of the event is received 
within one year of the event; otherwise, the date notice is 
received of the dependent's existence, if evidence is 
received within one year of the VA request.  38 C.F.R. § 
3.401(b)(1).  

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation may not by made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective.  
38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  For purposes of 
this section, "increased award" includes an award that is 
increased because of an added dependent.  38 C.F.R. § 
3.31(a).        

Generally, where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, payment of the benefits in question shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a).  

A review of the claims folder shows that the veteran's 
original compensation claim received in November 1993 
included information indicating that he was married and had a 
child.  In a letter dated June 20, 1994, the RO notified the 
veteran of the outcome of his compensation claim.  In 
addition, the RO explained that the veteran had to submit 
additional specified information regarding dependents within 
one year of the date of the letter in order to guarantee the 
earliest effective date.  The RO received the veteran's 
dependents information on December 24, 1996, more than one 
year after the date of his award letter.  Therefore, receipt 
of the documents constitutes a new claim, such that the 
effective date may not be earlier than the date of receipt.  
38 U.S.C.A. § 5110 (f) and (n); 38 C.F.R. §§ 3.158(a), 3.401.  
Therefore, payment of these additional benefits for 
dependents may not commence prior to the first day of the 
month following receipt of the claim, or January 1, 1997.  
38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  

During the May 1997 hearing, the veteran and his spouse 
testified that he appointed the Military Order of the Purple 
Heart as his representative in March 1995.  He indicated 
that, at the same time, he provided his representative with 
copies of marriage and birth information for his dependents.  
He assumed that the representative filed the documents with 
the RO.  A review of the claims folder does show that a 
representative from the Military Order of the Purple Heart 
submitted the veteran's June 1995 notice of disagreement with 
the June 1994 rating decision.  However, there is simply no 
indication that the veteran or a representative of the 
organization submitted information regarding his dependents 
at any time prior to December 24, 1996.   

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an effective date earlier 
than January 1, 1997 for the payment of additional disability 
compensation benefits for the veteran's dependents.  
38 U.S.C.A. §§ 5107(b), 5110, 5111; 38 C.F.R. §§ 3.102, 3.31, 
3.401.  


ORDER

Service connection for a bilateral wrist disorder is denied.  

Entitlement to an effective date earlier than January 1, 1997 
for the payment of additional disability compensation 
benefits for the veteran's dependents is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



